Bouldin, J.
delivered the opinion of the court.
The court is of opinion, for the reason assigned by the judge of the Circuit court, that there is no error in so much of the judgment of that court as refused tO' allow to the appellants (the defendants in the court below) credit for the sums of $630 and $100, claimed 'by them as setoffs against the demand of the appellee •, said sums being assets in the hands of said appellee as administrator of JF. James, deceased, to be administered by him according to law, and for which he is yet accountable to the appellants.
The court is also of opinion, that the Circuit court did not err in disallowing the credit of $121.06 endorsed on the bond of the appellants, that being a sum claimed and endorsed by the appellée as the true balance of said sum of $630, on an ex parte statement made by himself,. *465but not accepted or acquiesced in by appellants. The real balance due from said administrator, if any, should be ascertained by a correct settlement of his administration account, embracing all items from and after the 14th day of May 1868, when the bond in suit was executed. It was proper, therefore, to strike off the credit aforesaid to abide that settlement. Nor did the court err in holding that the bond was executed with reference to Confederate States treasury notes as the standard of value.
But this court is of opinion that the judgment of said Circuit court is erroneous íd ascertaining the value of said Confederate States treasury notes as of the month of November 1862, instead of the 14th day of May 1863; that being both the date and maturity of the bond. It is therefore considered by the court that the judgment of said Circuit court be reversed and annulled, and that the appellee do pay to the appellants their costs in this court expended.
And proceeding to render such judgment as should have been rendered by said Circuit court, it is further considered by this court that the appellants (defendants in the court below) do pay to the appellee (the plaintiff below) the sum of $421.87, that being the true value of the debt in question in currency, with interest thereon from the 15th day of March 1864, till paid, and his costs in the Circuit court expended.
Which is ordered to be certified, &c.
Judgment reversed.